Appeal from order granting motion of the plaintiff wife to have the defendant husband adjudged guilty of contempt of court in violating the provisions of a judgment of separation between the parties in respect of the custody of a child, and denying *862a cross-motion of the defendant husband to vacate the judgment of separation or to modify the same. Order affirmed, with ten dollars costs and disbursements, without prejudice to the right of the defendant to move anew to seek a modification of the judgment of separation after he has purged himself by returning the infant to the custody of his mother in accordance with the separation decree. No opinion! Lazansky, P. J., Hagarty, Carswell, Adel and Taylor, JJ., concur.